IN THE SUPREME COURT OF TEXAS

                                 No. 11-0732

                            IN RE  STEPHANIE LEE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion  for  temporary  relief,  filed  September  15,
2011, is granted.  The trial set for January 30, 2012  in  Cause  No.  2005-
41798, styled In the Interest of K.N.R., in  the  309th  District  Court  of
Harris County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 27, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk